DETAILED ACTION

The text of those sections of Title 35, US Code not included in this office action can be found in a prior office action 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112

Claims 1, 5, 8, 14, 19-22, and 27-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1, the claim limitation "an electrochemical cell including the sensor” is inconsistent with the teachings of specification which states that the electrochemical cell for generating peroxide may also be used as an electrochemical sensor. It is unclear if an electrochemical cell includes the sensor or an electrochemical cell is used as the sensor.

Further, the claim limitation "an electrochemical cell including an electrochemical peroxide generator” is inconsistent with the teachings of the specification which states that an electrochemical peroxide generator includes the electrochemical cell (see paragraph 0101). It is unclear if an electrochemical cell includes an electrochemical peroxide generator or an electrochemical peroxide generator includes the electrochemical cell.

Regarding claim 28, with respect to the limitation "wherein detecting the reference signal includes detecting a change at the reference electrode,” it is unclear what kind of “change” is detected at the cathode.  

Further, the lack of connection between the limitation “the electrochemical peroxide generator further includes an anode and a reference electrode” and rest of the claim due to a missing “wherein” before the limitation creates lack of clarity.

Claims 5, 8, and 27-29 are rejected, because they depend from the rejected claim 1. 

Claims 19-22 are rejected, because they depend from the rejected claim 14. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8, 14, 21, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al, US patent application publication no. 2015/0226697 (hereinafter called Morgan), in view of Dhar et al, US patent no. 4,440,611 (hereinafter called Dhar), Li et al, British patent no. GB2513103 (hereinafter called Li), and US pre-grant patent publication no. 2015/0032292 (hereinafter called Stratton).

Regarding claims 1, 8, and 29, Morgan discloses a method for preventing or limiting biofouling of a sensor, the method comprising:

providing a cathode and a chlorine generator (see paragraphs 0079 and 0080)

operating the sensor to sense oxygen (reads on an analyte) of the aqueous solution (see paragraph 0082):



diffusing the chlorine to the sensor (since Morgan discloses that the sensor is such that it cleans itself by liberating chlorine (see paragraph 0079), the generated chlorine would inherently diffuse to the sensor to prevent or limit biofouling on the sensor (see paragraph 0082).

While Morgan discloses using chlorine generated electrochemically at an electrode to prevent or limit biofouling on the sensor, Morgan does not disclose using peroxide generated electrochemically from the oxygen and the water in the aqueous solution at a cathode to prevent or limit biofouling on the sensor.

Dhar discloses a method for preventing or limiting biofouling of a metallic or semimetallic cathode surface (see column 4, lines 38-41), the method comprising: providing a cathode 20 (see Fig. 1 and 2); using the cathode 20 to generate peroxide in an aqueous solution comprising dissolved oxygen, wherein the peroxide is generated from the oxygen and the water in the aqueous solution (see column 4, lines 38-44); diffusing the peroxide to the metallic or semimetallic cathode surface to prevent or limit biofouling on the sensor (see column 3, lines 34-37); wherein the metallic or semimetallic cathode surface is submerged in water (see column 6 , lines 60-67). Dhar further discloses that its invention of using electrochemically generated peroxide is an improvement over a similar method using electrochemically generated chlorine, because it overcomes the disadvantage of the toxicity of chlorine (see column 1, lines 41-50).  



Li teaches that a cathode for generating peroxide comprises carbon and/or glassy carbon, and a quinone catalyst is immobilized on the cathode (see page 3, lines 11-15 and 24-28). Li further teaches that the quinone catalyst allows reduction of oxygen to hydrogen peroxide to proceed in two stages which permits the cathode potential to be kept independent of the flow rate of the solution and thus preventing rise in overpotential (see page 4, lines 18-22; and page 5, lines 1-10).  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify Dhar’s cathode for generating peroxide by having the cathode comprise carbon and/or glassy carbon and applying an immobilized quinone catalyst on the cathode as taught by Li, and then modifying the apparatus and method of Morgan by using the modified cathode taught by Dhar in view of Li in the electrochemical sensor of Morgan to generate peroxide to prevent or limit biofouling of the sensor instead of generating chlorine at the anode as taught by Morgan. The person with ordinary skill in the art would have been motivated to make this modification, because Li teaches that the quinone catalyst allows reduction of oxygen to hydrogen peroxide to proceed in two stages which prevents rise in overpotential with increased flow rate (see page 4, lines 18-22; and page 5, lines 1-10), and Dhar teaches that its invention of using electrochemically generated peroxide is an improvement over a similar method using electrochemically generated chlorine, because it overcomes the disadvantage of the toxicity of chlorine (see column 1, lines 41-50).  



Stratton teaches a sensor 36 which detects a loss of performance in the sensor, and a control system 20 for a sensor cleaning system that determines if the sensor is in need of cleaning (see paragraph 0049). Stratton also teaches that the control system for the sensor cleaning system receives inputs from the sensor to determine whether a signal to actuate a cleaning system for a sensor should be generated based on predetermined cleaning criteria (see paragraph 0005). Thus Stratton teaches sending a signal to actuate a cleaning system for a sensor in response to detecting the loss of performance. One of ordinary skill in the art apprised of the teachings of the prior art of record would have recognized that since the purpose of peroxide generation in the method of Morgan in view of Dhar and Li is to also to clean the sensors, the sensor cleaning system and method of Stratton is pertinent to the sensor cleaning system and method of Morgan in view of Dhar and Li.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Morgan in view of Dhar and Li by adding the steps of detecting a loss of performance in the sensor and sending a signal to generate peroxide in the aqueous solution (similar to actuating the sensor cleaning system) in response to detecting the loss of performance.as taught by Stratton. The person with ordinary skill in the art would have been motivated to make this modification, because One of ordinary skill in the art apprised of the teachings of the prior art of record would have recognized that since the purpose of peroxide generation 

Regarding claim 14, Morgan discloses a water sensing apparatus (see Fig. 10 and paragraph 0079) comprising: a chlorine generator and a sensor, wherein: the chlorine generator is an electrochemical chlorine generator comprising an anode for generating chlorine in an aqueous solution (see Fig. 10 and paragraph 0079), Page 3App. No. 15/290,819Reply to Office Action of May 08, 2019Docket No.: IS 15.0745-US-NPthe electrochemical chlorine generator is also an electrochemical sensor for sensing oxygen (reads on an analyte) of the aqueous solution (see paragraph 0082); and the chlorine generator is an anode of the electrochemical sensor (see Fig. 10 and paragraph 0079).  

While Morgan discloses using a chlorine generator to generate chlorine electrochemically at an anode of the electrochemical sensor, Morgan does not disclose using a peroxide generator to generate peroxide electrochemically at a cathode of the electrochemical sensor submerged in the aqueous solution, wherein the peroxide is generated from the oxygen and the water in the aqueous solution.

Dhar discloses a peroxide generator to generate peroxide electrochemically at a cathode for preventing or limiting biofouling of a metallic or semimetallic cathode surface (see Fig. 1 and 2; and column 4, lines 38-41), wherein the peroxide is generated from the oxygen and the water in the aqueous solution (see column 4, lines 38-44); wherein the metallic or semimetallic cathode surface is submerged in water (see column 6, lines 60-67). Dhar further discloses that its invention of using electrochemically generated peroxide is an improvement over a similar method using electrochemically generated 

However, Dhar does not explicitly teach that the cathode for generating peroxide comprises carbon and/or glassy carbon, and a quinone catalyst is immobilized on the cathode. 

Li teaches that a cathode for generating peroxide comprises carbon and/or glassy carbon, and a quinone catalyst is immobilized on the cathode (see page 3, lines 11-15 and 24-28). Li further teaches that the quinone catalyst allows reduction of oxygen to hydrogen peroxide to proceed in two stages which permits the cathode potential to be kept independent of the flow rate of the solution and thus preventing rise in overpotential (see page 4, lines 18-22; and page 5, lines 1-10).  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify Dhar’s cathode for generating peroxide by having the cathode comprise carbon and/or glassy carbon and applying an immobilized quinone catalyst on the cathode as taught by Li, and then modifying the apparatus and method of Morgan by using the modified cathode taught by Dhar in view of Li in the electrochemical sensor of Morgan to generate peroxide to prevent or limit biofouling of the sensor instead of generating chlorine at the anode as taught by Morgan. The person with ordinary skill in the art would have been motivated to make this modification, because Li teaches that the quinone catalyst allows reduction of oxygen to hydrogen peroxide to proceed in two stages which prevents rise in overpotential with increased flow rate (see page 4, lines 18-22; and page 5, lines 1-10), and Dhar teaches that its invention of using electrochemically generated peroxide is an 

Morgan further discloses that electronics 22 (similar to a programmed control unit) is used to control and interrogate a dissolved oxygen sensor 4 (see Fig. 6 and paragraph 0051). Dhar implicitly teaches a control unit for controlling the electrode potential within a range where hydrogen peroxide is produced (see column 5, lines 12-16). However, Morgan and Dhar do not explicitly teach that the programmed control unit is arranged to selectively operate the peroxide generator to generate the peroxide in response to detecting that the sensor has a loss of performance.

Stratton teaches a sensor 36 which detects a loss of performance in the sensor, and a control system 20 for a sensor cleaning system that determines if the sensor is in need of cleaning (see paragraph 0049). Stratton also teaches that the control system for the sensor cleaning system receives inputs from the sensor to determine whether a signal to actuate a cleaning system for a sensor should be generated based on predetermined cleaning criteria (see paragraph 0005). Thus Stratton teaches sending a signal to actuate a cleaning system for a sensor in response to detecting the loss of performance. Stratton further teaches that a control unit can be useful in determining whether or not a specific sensor needs to be cleaned, the advantage of such a system being that by not cleaning the sensor when it does not need to be cleaned may result in increased efficiency (see paragraph 0048). One of ordinary skill in the art apprised of the teachings of the prior art of record would have recognized that since the purpose of peroxide generation in the method of Morgan in view of Dhar and Li is to also to clean the sensors, the sensor cleaning system and method of Stratton is pertinent to the sensor cleaning system and method of Morgan in view of Dhar and Li.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Morgan in view of Dhar and Li by adding a programmed control unit arranged to selectively operate the peroxide generator (similar to actuating the sensor cleaning system of Stratton) to generate the peroxide in response to detecting that the sensor has a loss of performance. The person with ordinary skill in the art would have been motivated to make this modification, because Stratton teaches that its advantage is that by not cleaning the sensor when it does not need to be cleaned may result in increased efficiency (see paragraph 0048). Further, one of ordinary skill in the art apprised of the teachings of the prior art of record would have recognized that since the purpose of peroxide generation in the method of Morgan in view of Dhar and Li is to also to clean the sensors, the sensor cleaning system of Stratton is analogous to the sensor cleaning system of Morgan in view of Dhar and Li.

Regarding claim 21, Morgan teaches that the oxygen sensor comprises a disc electrode that is recessed in a pit to address the problem of flow sensitivity (see paragraph 063), thus teaching that the microelectrode is disposed above a sensing surface of the sensor. However, Morgan in view of Dhar and Stratton does not explicitly teach that the cathode comprises a mesh.

Li teaches that the cathode comprises a mesh (see page 3, lines 16-18). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the apparatus taught by Morgan in view of Dhar and Stratton by having the cathode for generation of prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al, US patent application publication no. 2015/0226697, in view of Dhar et al, US patent no. 4,440,611, US patent application publication no. 2015/0226697, Li et al, British patent no. GB2513103 (hereinafter called Li), and US pre-grant patent publication no. 2015/0032292 (hereinafter called Stratton), as shown for claim 14 above, and further in view of Piedrahita et al, US patent no. 5,889,209 (hereinafter called Piedrahita).

Morgan in view of Dhar, Li, and Stratton does not explicitly teach that the water sensing apparatus comprises a pump for flowing the water over the sensor.

Piedrahita teaches that the water sensing apparatus comprises a pump 104 for flowing the water over an oxygen sensor 26 (see Fig. 2 and column 3, lines 43-47).
 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the apparatus taught by Morgan in view of Dhar, Li, and Stratton by adding a pump for flowing the water over the sensor as taught by Piedrahita. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al, US patent application publication no. 2015/0226697, in view of Dhar et al, US patent no. 4,440,611, Li et al, British patent no. GB2513103 (hereinafter called Li), and US pre-grant patent publication no. 2015/0032292 (hereinafter called Stratton), as shown for claim 14 above, and further in view of US patent application publication no. 2014/0326600 (hereinafter called Ruggieri).

Morgan in view of Dhar, Li, and Stratton does not explicitly teach that the water sensing apparatus comprises an electrochemical pH sensor.

Ruggieri teaches that an electrochemical pH sensor comprises a cathode and an anode (see Fig. 19 and 20; and paragraph 0175). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the electrochemical oxygen sensor taught by Morgan in view of Dhar, Li, and Stratton with the teachings of Ruggieri so that electrochemical sensor is adapted to measure pH. The person with ordinary skill in the art would have been motivated to make this modification, because both the electrochemical oxygen sensor taught by Morgan and the electrochemical pH sensor taught by Ruggieri have a similar structure comprising a cathode and an anode also comprises a cathode and an anode.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al, US patent application publication no. 2015/0226697, in view of Dhar et al, US patent no. 4,440,611, Li et al, British patent no. GB2513103 (hereinafter called Li), and US pre-grant patent publication no. 2015/0032292 (hereinafter called Stratton), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2002/0014410 (hereinafter called Silveri).

 Morgan in view of Dhar, Li, and Stratton does not explicitly teach that detecting the loss of performance includes detecting a change to a reference signal for the sensor.  

Silveri teaches that as scale builds up, the current through a cell 24 will decrease (see paragraph 0238). Silveri further teaches providing an anode and a reference electrode, wherein electrical potential applied to the cathode is held at a constant potential relative to the reference electrode, and wherein detecting the reference signal includes detecting a current at the reference electrode (see paragraph 0012).

One of ordinary skill in the art apprised of the teachings of Silveri would have recognized that detecting a change to a current signal (reads on a reference signal) for a sensor is an effective way to detecting formation of scale which is known to indicate loss of performance of the sensor. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Morgan in view of Dhar, Li, and Stratton by providing an anode and a reference electrode, applying electrical potential to the cathode at a constant potential relative to the reference electrode, and detecting the loss of performance via detecting a change to a current signal (reads on a reference signal) for the sensor as taught by Silveri.
Response to Arguments 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 14 under 35 USC 103, Applicants assert on page 8, 2nd paragraph, of their communication dated 03/03/2021 that Dhar fails to teach, suggest, or reasonably support an immobilised catalyst of a cathode, let alone the use of the immobilised catalyst of a cathode of a peroxide generator to also operate with the sensor to sense pH or an analyte of an aqueous solution. Applicants' arguments are not persuasive, because Morgan’s method for preventing sensor biofouling comprises using chlorine generated electrochemically at an electrode of an electrochemical sensor to prevent sensor biofouling (see Fig. 10 and paragraph 0079). Dhar’s method to prevent biofouling comprises using a cathode to generate peroxide in an aqueous solution (see Fig. 1 and 2). Li teaches that the cathode used for generating peroxide has a quinone catalyst is immobilized on the cathode (see page 3, lines 24-28). One of ordinary skill in the art apprised of the teachings of Morgan, Dhar, and Li would have been motivated to modify Dhar’s cathode for generating peroxide by applying an immobilized quinone catalyst on the cathode as taught by Li, and then using the modified cathode in the electrochemical sensor of Morgan to generate peroxide instead of generating chlorine at the anode. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 11, 2nd paragraph, of their communication that the Office hasfailed to consider the limitation of "in response to detecting the loss of performance, using the peroxide generator and cathode to generate peroxide in the aqueous solution comprising dissolved oxygen." Applicants' arguments are not persuasive, because as shown in in the rejection of claim 1 above, Stratton teaches sending a signal to actuate a cleaning system for a sensor in response to detecting the loss of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/SALIL JAIN/Examiner, Art Unit 1795